UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2014 Coastway Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 333-191120 46-4149994 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) One Coastway Plaza, Cranston, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (401) 330-1600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On January 10, 2014, Coastway Bancorp, Inc. (the “Company”), the proposed stock holding company for Coastway Community Bank (the “Bank”), announced that subject to the satisfaction of customary closing conditions, the conversion and offering are expected to close on or about January 14, 2014. The shares of common stock sold in the offering are expected to begin trading on the Nasdaq Capital Market on or about January 15, 2014. A copy of the press release is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated January 10, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTWAY BANCORP, INC. (Registrant) Date: January 10, 2014 By: /s/ Jeanette Fritz Jeanette Fritz Executive Vice President and Chief Financial Officer
